By the Court.

Berry, J.
Under the provisions of section 7, sub-cbap. 6, chap. 10, Sp. Laws 1872, (defendant’s charter,) defendant appealed to the district court of Hennepin county from an assessment of damages occasioned to plaintiff by the appropriation of his land for street purposes. From the judgment of the district court upon such appeal, the present appeal is attempted to be taken to this court. But as by section 7, supra, it is declared that “ the judgment of the district, court,” in such cases, “ shall be final,” this appeal must be dismissed. N. Y. C. Railroad vs. Marvin, 11 N. Y. 276 ; Matter of Canal and Walker streets, 12 N. Y. 406; King vs. Mayor of N. Y. 36 N. Y. 182. It is perhaps hardly necessary to add that the stipulation of the parties, that the case should be heard, here, cannot confer a jurisdiction withheld by the statute.
Appeal dismissed.